Citation Nr: 1009725	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  00-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for residuals of 
circumcision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1979 to August 1982.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in October 1999 and May 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In May 2002, the Veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  A 
transcript of the hearing is in the claims file.  As the 
Veterans Law Judge who presided at that hearing had retired, 
the Veteran was offered the opportunity for another hearing 
before the Board, but has not requested another hearing.

The claims were previously before the Board in August 2002, 
when the claim of service connection for a low back 
disability was reopened and the claim of service connection 
for residuals of circumcision was denied.  The Veteran 
appealed the denial of service connection for residuals of 
circumcision to the United States Court of Appeals for 
Veterans Claims (Court), which in April 2003, granted a Joint 
Motion for Remand of the parties (VA Secretary and the 
Veteran), and vacated the Board's decision and remanded the 
case pursuant to 38 U.S.C. § 7252(a) for readjudication 
consistent with the Motion.  

In accordance with the Court's order, in October 2003, the 
Board remanded the claim of service connection for residuals 
of a circumcision for further development.  In a separate 
decision in October 2003, the Board remanded the claim of 
service connection for a low back disability for further 
development.

In a decision in February 2006, the Board denied the claim of 
service connection for a low back disability and remanded the 
claim of service connection for residuals of circumcision.  

The Veteran then appealed the Board's denial of service 
connection for a low back disability to the Court.  In an 
Order in August 2007, the Court granted a Joint Motion for 
Remand of the parties, vacated the Board's decision and 
remanded the case pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.

In accordance with the Court's Order, in February 2008, the 
Board remanded the claim of service connection for a low back 
disability for further development.  The claim of service 
connection for residuals of circumcision was also remanded to 
the RO for further development as a result of development 
undertaken pursuant to the February 2006 remand.  As the 
requested development has been completed, no further action 
to ensure compliance with the remand directives is required 
as to either claim.  Stegall v. West, 11 Vet. App. 268 
(1998).

In June 2009, the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA), and provided 
the Veteran and his representative a copy of the opinion and 
afforded the Veteran the opportunity to submit additional 
argument and evidence. 


FINDINGS OF FACT

1.  The current low back disability, degenerative changes and 
disc disease of the lumbosacral spine, were not affirmatively 
shown to have had onset during service; degenerative changes 
of the lumbosacral spine, first diagnosed after service 
beyond the one-year presumptive period for a chronic disease; 
and the current low back disability, degenerative changes and 
disc disease of the lumbosacral spine, is unrelated to an 
injury, disease, or event, including low back sprain, in 
service.

2.  The current penile lentigo is not the result of the 
ameliorative circumcision performed in service and the 
circumcision was not otherwise made worse by an injury or 
disease of service origin.




CONCLUSIONS OF LAW

1.  The current low back disability, degenerative changes and 
disc disease of the lumbosacral spine, was not incurred in or 
aggravated by service; and degenerative changed of the 
lumbosacral spine as a chronic disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1131, 1137, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  The current penile lentigo is not a residual of the 
circumcision performed in service and the circumcision was 
not aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2009). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
556 U.S. __, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2001, in April 2004, in April 2007, in April 
2008, and in September 2008.  The Veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  Additionally, the Veteran was notified 
that VA would obtain service records, VA records and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the provisions for the effective date of a claim and the 
degree of disability assignable. 

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  

The procedural defect was cured as after the RO provided 
content-complying VCAA notice the claims was readjudicated, 
as evidenced by the supplemental statement of the case in 
April 2009.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).
 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  
In accordance with the Court's instructions, VA sought 
treatment records from the VA Medical Center for the period 
of January 1986 to January 2000.  Such records could not be 
located and the Veteran was notified of this by letter in 
March 2009 and was afforded the opportunity to submit any 
copies of such records in his possession or to submit other 
pertinent evidence related to this treatment.  The Veteran 
has not identified any additional pertinent records for the 
RO to obtain on his behalf.  

VA has afforded the Veteran a VA examination in relation to 
his claim for residuals of circumcision in October 2004 and 
two examinations in relation to his claim for a low back 
disability in June 2003 and in October 2005. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

For a Veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for arthritis, including degenerative changes by 
X-ray, if the disability is manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§ 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a Veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding 
in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Low Back Disability

Facts

The service treatment records show that in June 1982 the 
Veteran was seen for a back sprain.  There is no other 
contemporaneous record.  On separation examination, the 
Veteran denied recurrent back pain and a back abnormality was 
not listed as a defect or as a diagnosis.  The evaluation of 
the spine was normal. 

After service, the Veteran failed to report for a VA 
examination in September 1982. 

VA records show that in August 1986 the Veteran complained of 
morning back pain with stiffness.  History included a work-
related injury, relieved by muscle relaxants.  X-rays of the 
lumbar spine were negative, but did show degenerative changes 
at T-11 and T-12 and the assessment was lumbar strain and 
degenerative joint disease.  



In May 1988, VA records show that the Veteran was seen for 
low back pain for one to two days and a history of a pulled 
muscle one year earlier.  He reported pain in the low back, 
which was worse with bending and sneezing, and sometimes 
radiated to his shoulders.  He denied numbness or tingling in 
his legs, as well as bowel or urinary incontinence.  His 
motor and sensory testing were within normal limits and an X-
ray was read as negative.  A muscle spasm was diagnosed.  

In August 1991, VA records show that the Veteran complained 
of low back pain after an earlier on the job injury, when he 
was told he had bulging disc by MRI.  The assessment was 
recurrent low back pain with a history of a possible 
herniated disc from a prior MRI.  In April 1992, an MRI 
revealed disc degeneration at L5-S1 and L4-L5.

In April 1999, a private physician, R.J.H., MD, stated that 
the Veteran had been under his care and treatment since April 
1992.  The diagnosis was herniated nucleus pulposus at L5-S1 
and degenerative disc disease at L4-5 and L5-S1. 

In a statement in November 1999, the Veteran's mother stated 
after his discharge from service the Veteran visited and he 
complained of lower back pains. She stated that the Veteran 
had been scheduled for an examination in Montgomery, Alabama 
but an important issue came up and he had to leave and forgot 
the appointment.

In May 2002, the Veteran testified that he injured his back 
while he was playing basketball as part of his individual 
physical training in Europe just prior to service separation 
in August 1982.  He did not seek treatment for this injury in 
service because he did not have time as he was left the next 
day, transferring from Germany to Fort Jackson, South 
Carolina, for discharge.  He did not seek treatment at Fort 
Jackson as he thought it was simply a sore muscle.  



The Veteran testified that he first sought treatment for his 
low back pain at the Dallas VA Medical Center after leaving 
the service, where low back pain was diagnosed and he was 
told it was a pretty bad injury.  A private physician told 
him he had degenerative disc disease at L4-5 and L5-S1.  
After he left service he had a job which required heavy 
lifting and sustained an on-the-job injury in 1989, which he 
testified was merely an aggravation of his pre-existing back 
injury.  At the time of hearing, he was still receiving 
treatment for his low back pain at both the VA Medical Center 
and with his private physician.

In a statement in June 2003, the Veteran's mother-in-law 
noted that he complained of severe low back difficulties 
after his discharge from service which he attributed to 
something being badly damaged in his lower back prior to 
leaving Germany.  She indicated that there were times he 
could hardly walk and needed help from his family and that 
his problems were still present.

On June 2003 VA examination, the Veteran stated that he 
sprained his back in service in 1982 just prior to discharge 
and that he had a job-related injury to his back in 1986, 
following which he received chiropractic treatment and was 
seen by a neurosurgeon.  A MRI showed degenerative changes 
and signs of an annulus rupture of the discs at L4-5 and L5-
S1.  The diagnosis was degenerative disc disease of the 
lumbar spine with herniated disc at L5-S1, documented in 
1992.  The examiner expressed the opinion that the etiology 
of degenerative joint disease was genetics, age, and 
mechanical factors and since there was no documentation of an 
injury in service, the examiner  concluded that it was less 
likely than not that the condition had its beginning in or 
was caused by service. 

On VA examination in October 2005, the Veteran stated that 
just prior to discharge from service he experienced back pain 
after lifting some heavy track parts, but he did not see a 
doctor for treatment because he was being transferred 
stateside from Germany for discharge.  He stated that he had 
pain at the time of discharge and after discharge he 
continued to have intermittent back pain, radiating into the 
legs.  



The Veteran indicated that he sustained either a motor 
vehicle or work injury in 1986 and was subsequently seen at 
VA in September 1986 and a back injury was noted.   The 
Veteran stated that he continued to have pain from 1992 to 
the present.  It was noted that a MRI in 1992 showed L4-5 and 
L5-S1 disc disease.  The examiner stated that the Veteran's 
current low back disability could not be related to his 
active service because there were no records of treatment 
prior to discharge.  Moreover, the injury in service appeared 
to have been a soft tissue injury.  The examiner offered the 
opinion that the Veteran's current condition was related to 
the general degenerative aging process.

In March 2007 and October 2007, the Veteran was seen at the 
VA Medical Center for chronic low back pain.  He gave a 
history of pain since 1982. 

In a statement in October 2007, the Veteran's brother states 
that in August 1982 when the Veteran came home from Germany 
after his discharge he complained of aching low back pain.  
The brother recommended he consult a doctor because he was 
not walking well.

In June 2009, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board sought a medical advisory opinion 
from the Veterans Health Administration (VHA) on the 
following question. 
        
Whether it is more likely that not (probability greater 
than 50 percent), at least as likely as not (probability 
of 50 percent), or less likely than not (probability 
less than 50 percent) that the post-service low back 
pathology, beginning in August 1986 with X-ray evidence 
of degenerative changes of the thoracic spine followed 
by disc disease of the lumbosacral spine by MRI in 1992, 
was related to the single episode of back sprain in 
service in June 1982?  
        
The VHA expert was asked to comment on the clinical 
significance that the Veteran denied recurrent back pain 
on separation from service and after service in 1986 an 
X-ray of the lumbar spine was negative, but did show 
degenerative changes at T-11 and T-12. 

In response, the VA Chief of Neurosurgery at a VA Medical 
Center explained that while the Board asked for an 
orthopedist, spine pathology was cared for by the 
Neurosurgery service.   After a review of the record, the VHA 
expert expressed the opinion that the Veteran's post-service 
low back pathology was less likely than not (probability less 
than 50 percent) related to the episode of back sprain in 
service in June 1982.  The VHA expert explained that a back 
sprain is an injury to the musculature rather than the bony, 
ligamental, or discal components and usually healed quickly 
without residuals and as the Veteran denied recurrent back 
pain on separation examination, the in-service low back 
sprain had healed.  The VHA expert also stated that X-rays of 
the lumbar spine four years after separation were negative, 
and while X-rays showed degenerative changes at the levels of 
T-11 and T-12, degenerative changes at that level would 
result in pain at the lower aspect of the rib cage, not in 
the lower lumbar spine.

In November 2009, a private physician, who specialized in 
neurosurgery and spinal surgery, reported that the Veteran 
complained of low back pain radiating to the bilateral lower 
extremities for the past 27 years, but he denied any history 
of trauma.  

Analysis

On the basis of the service treatment records, degenerative 
changes and disc disease of the lumbosacral spine were not 
affirmatively shown to have had inception during service, and 
service connection under 38 U.S.C.A. § 1131  and 38 C.F.R. § 
3.303(a) is not established.

The service treatment records do show that in June 1982 the 
Veteran was seen for back sprain.  As back sprain was noted, 
that is, observed during service, the principles of service 
connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) apply.  



As for chronicity, as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify degenerative changes and disc disease of the 
lumbosacral spine as evidenced by the isolated finding of 
back sprain and the Veteran denied recurrent back pain on 
separation examination and the evaluation of the spine was 
normal, and as the Veteran was separated from service in 
about 60 days after the back sprain, which was insufficient 
to establish chronicity during service, and as chronicity may 
legitimately be questioned, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  

The Veteran is competent to describe symptoms of back pain.  
Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Lay testimony 
is competent evidence insofar as it relates to symptoms of an 
injury or disease.).  And in statements and testimony Veteran 
has stated that he has had back pain since service.  The 
Board finds the Veteran's testimony credible on the question 
of continuity, however this does not end the analysis. 

Because it does not necessarily follow that there is a 
relationship between the continuity of symptomatology and 
degenerative changes and disc disease of the lumbosacral 
spine, medical evidence is required to demonstrate such a 
relationship unless such a relationship is one as to which a 
lay person's observation is competent.   See Savage v. Gober, 
10 Vet. App. 488, 498 (1997) (on the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Degenerative changes and disc disease of the lumbosacral 
spine are not conditions under case law that has been found 
to be capable of lay observation, and the determination as to 
the diagnosis or presence of the disability is medical in 
nature.  



Also under certain circumstances, lay evidence can be 
competent to establish a diagnosis.  Lay evidence can be 
competent to establish a diagnosis of a simple medical 
condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007) (noting that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition 
(noting, in a footnote, that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).  

Degenerative changes and disc disease of the lumbosacral 
spine are not conditions that can be identified through 
perception, that is, the observations, of a lay person, and 
the diagnosis requires specialized knowledge, education, 
training, or experience.  For this reason, degenerative 
changes and disc disease of the lumbosacral spine are not 
simple medical conditions that the Veteran as a lay person is 
competent to identify.  

As the conditions are not capable of lay observation and are 
not simple medical conditions, the Veteran's statements and 
testimony are not competent evidence to establish that the 
conditions were present in service or to establish a nexus 
between continuity of symptomatology and degenerative changes 
and disc disease of the lumbosacral spine.  To this extent, 
the Veteran's statements and testimony are not competent 
evidence, and the evidence is excluded or not admissible, 
that is, the statements and testimony are not to be 
considered as evidence in support of the claim. 

While the Veteran is competent to report the post-service 
diagnoses, competent  evidence is still required to 
demonstrate the relationship between continuity of 
symptomatology and degenerative changes and disc disease of 
the lumbosacral spine, as such a relationship is not one to 
which a lay person's observation is competent as previously 
explained. 



As for competent evidence of continuity of symptomatology 
under 38 C.F.R. § 3.303(b) and of competent evidence to 
establish service connection based on a postservice initial 
diagnosis under 38 C.F.R. § 3.303(d), after service, on VA 
examination in June 2003, the VA examiner concluded that it 
was less likely than not that the degenerative changes and 
rupture of the discs at L4-5 and L5-S1 had its beginning in 
service or was caused by service.  On VA examination in 
October 2005, the VA examiner stated that the Veteran's 
current low back disability could not be related to his 
active service because there were no records of treatment 
prior to discharge and the injury in service appeared to have 
been a soft tissue injury.  In 2009, the VHA expert expressed 
the opinion that the Veteran's post-service low back 
pathology was less likely than not (probability less than 50 
percent) related to the episode of back sprain in service in 
June 1982.  The VHA expert explained that a back sprain is an 
injury to the musculature rather than the bony, ligamental, 
or discal components and usually healed quickly without 
residuals and as the Veteran denied recurrent back pain on 
separation examination, the in-service low back sprain had 
healed.  The VHA expert also stated that X-rays of the lumbar 
spine four years after separation were negative, and while X-
rays showed degenerative changes at the levels of T-11 and T-
12, degenerative changes at that level would result in pain 
at the lower aspect of the rib cage, not in the lower lumbar 
spine.

The record also shows degenerative changes of the lumbosacral 
spine were first shown in 1992 well beyond the one-year 
presumptive period for degenerative changes as a chronic 
disease following separation from service in 1982 under 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

This evidence opposes, rather than supports, the claim. 

To the extent the Veteran's statements and testimony are 
offered as a lay opinion on causation, that is, the back 
sprain in service caused the Veteran's current low back 
disability and the post-service back injury, resulted in 
aggravation of the pre-exiting low back disability, a lay 
opinion is limited to inferences which are rationally based 
on the Veteran's perception and does not require specialized 
knowledge.  

See generally Fed.R.Evid. 701 (opinion testimony by a lay 
witness is limited to inferences which are rationally based 
on the Veteran's perception and does not require specialized 
knowledge). 

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation requires specialized knowledge, 
education, training, or experience, and as no factual 
foundation has been established to show that the Veteran is 
qualified through knowledge, education, training, or 
experience to offer such an opinion, his statements and 
testimony are not competent evidence and are excluded, that 
is, the statements and testimony are not to be consider as 
evidence in support of the claim. 

As for the statements of the Veteran's mother, mother-in-law, 
and brother that the Veteran complained of low back pain 
shortly after service, the lay statements are competent 
evidence, but only to the extent the statements relate to the 
Veteran's symptoms which are within their personal knowledge 
and observations.  To the extent the statements imply a 
causal connection between the symptoms of pain that were 
observed and the Veteran's current low back disability, the 
statements are not competent evidence on a question of 
medical causation and are not to be considered as evidence of 
causation.  Layno at 470-71. 



As for the reports of private physicians that the Veteran had 
been under treatment since April 1992 and that the Veteran 
complained of low back pain radiating to the bilateral lower 
extremities for the past 27 years, a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber is not competent medical evidence merely because 
the transcriber is a health care professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  For this reason, the 
Board rejects the statements as competent medical evidence of 
causation to support the claim.


As neither continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) nor service connection based on a postservice 
initial diagnosis under 38 C.F.R. § 3.303(d), considering all 
the evidence, including the lay and medical evidence, is 
established, the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

Residuals of Circumcision

Facts

The service treatment records show that in October 1980 the 
Veteran had an elective circumcision, which healed without 
complication and no penile abnormality was noted during 
service or on separation examination. 

After service VA records in November 2000 show that the 
Veteran complained of occasional penile discomfort.  The 
pertinent finding was a darkened area on the surface of the 
skin.  The Veteran stated that the darkened skin had been 
present for several years but was slowly increasing in size.  
He related the penile pain to the circumcision in service.  
The VA physician stated that he was not sure of the etiology 
of the pain.  A second VA physician stated that there was no 
evidence to support such a relationship, but it could not be 
completely rule out. 

In May 2002, the Veteran testified that he had never fully 
healed from the circumcision in service and that some of the 
stitching did not dissolve. 

On VA examination in October 2004, the Veteran complained of 
penile soreness and irritation since his circumcision in 
service.  He also complained of discoloration of the skin.  
The pertinent findings were discoloration of the skin and a 
slight induration, where the Veteran stated that the skin was 
stitched.  The VA examiner was unable to determine if there 
was a suture in the dorsum of the skin which was causing the 
Veteran's complaints.  He recommended a dermatology 
evaluation for the hyperpigmentation as well as a urology 
evaluation for the possible undissolved suture.

On a VA dermatology consultation in February 2005, the VA 
physician indicated that since the surgery was done in 1980 
the discoloration was probably permanent.   In February 2006, 
after a biopsy of the skin, the diagnosis was lentigo.

In August 2008, when the Veteran was seen in the urology 
clinic, the Veteran stated that a "suture" came out.  There 
was no evidence of a retained suture. 

In March 2009, the Veteran's file was reviewed by a VA 
dermatology staff for an opinion regarding the skin 
discoloration.  The VA staff noted the diagnosis of mucosal 
lentigo in February 2006, which was a common finding in dark 
skinned individuals and was not traumatic in nature.  It was 
noted that a biopsy can distinguish between post-inflammatory 
hyperpigmentation, which can be of traumatic origin, and 
lentigo, which is based on the cell architecture.  The 
dermatology staff expressed the opinion that it was not at 
least as likely as not that the skin discoloration, diagnosed 
as mucosal lentigo, was caused by the circumcision in 
service.

Analysis

The usual effects of surgical treatment in service, having 
the effect of ameliorating a condition incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected, unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b).  

The record shows that in service in October 1980 the Veteran 
had an elective circumcision for a condition that existed at 
birth, which was ameliorative, which healed without 
complications of skin discoloration or a retained or 
undisolved suture. 

After service, penile skin discoloration was first documented 
in 2000, which was later identified as lentigo by biopsy in 
2006.  In March 2009, the VA dermatology staff expressed the 
opinion that it was not at least as likely as not that the 
skin discoloration, diagnosed as mucosal lentigo, was caused 
by the circumcision in service.  Residuals of a retained 
suture have not been shown. 

As for service connection based on the initial documentation 
of lentigo after service under 38 C.F.R. § 3.303(d), as is 
the case here, a skin condition is a condition under case law 
where lay observation has been found to be competent as to 
the presence of the disability.  McCartt v. West, 12 Vet. 
App. 164 (1999).

Although the Veteran is competent to declare that he has a 
skin condition, he is not competent to provide a medical 
opinion on whether lentigo was caused by the circumcision in 
service.  Where, as here, the determinative issue involves a 
question of medical causation, where lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993), competent medical evidence is 
required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

For this reason, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim that the 
current lentigo is related to the circumcision in service. 



As for complaints of penile pain, a claim for pain alone 
fails when there is insufficient evidence that the pain 
derives from an in-service event, in this case, the elective 
circumcision.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001). 
Although the Veteran is competent to describe pain, he is not 
competent to provide a medical opinion on whether the pain 
was caused by the circumcision in service.  Where, as here, 
the determinative issue involves a question of medical 
causation, where lay assertion on medical causation is not 
competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159. 

For this reason, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claim that penile 
pain is related to the circumcision in service.

As the Board may consider only competent evidence to support 
its finding on a question of medical causation, where lay 
assertion on medical causation is not competent evidence, and 
as there is no favorable competent evidence to support the 
claim as the VA dermatology staff expressed the opinion that 
it was less likely than likely that lentigo was caused by the 
circumcision in service, and as there is no evidence that the 
circumcision was permanently made worse, that is, aggravated 
by an injury or disease of service origin, and as penile pain 
is not derived from the elective circumcision, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

                                                                         
(The Order follows on the next page.). 



`

ORDER

Service connection for a low back disability, degenerative 
changes and disc disease of the lumbosacral spine, is denied. 

Service connection for residuals of circumcision is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


